Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.       Claim 12-14, 16, 19 and 21-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Martin (2,143,276). Regarding claim 12, Martin teaches a razor handle (2, 3) comprising: a body 2 extending in a longitudinal direction between a front end and a rear part; a connector 5 for connecting an exchangeable razor blade cartridge 5 to the razor handle (2, 3); a release mechanism (9-11) for releasing the exchangeable razor blade cartridge 5 from the razor handle (2, 3); and a release trigger 16, the release trigger being rotatable about a longitudinal axis of the razor handle, relative to the connector 5, to actuate the release mechanism (9-11). See Figs. 1-16 in Martin.  
          Regarding claim 13, Martin teaches everything noted above including that the release trigger 16 being the rear part of the razor handle and the connector 5 being located at the front end of the razor handle (2, 3).  

            Regarding claim 16, Martin teaches everything noted above including that the release mechanism (9, 11) is configured to deflect (at least part 9 of the release mechanism) in response to rotation of the release trigger 16. 
             Regarding claim 19, Martin teaches everything noted above including a razor comprising: a razor handle (2, 3) according to claim 12, and an exchangeable razor blade cartridge 5 connected to the razor handle.  
             Regarding claim 21, Martin teaches everything noted above including that the exchangeable razor blade cartridge 5 is snap-fitted to the razor handle.  
             Regarding claim 22, Martin teaches a method for releasing an exchangeable razor blade cartridge 5 from a razor handle (2, 3), comprising a step of: rotating a release trigger 16 of the razor handle about a longitudinal axis of the razor handle, and actuating a release mechanism (9-11) to release the exchangeable razor blade cartridge from the razor handle.   

3.       Claim 12-14 and 19-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Grange (4,922,609). Regarding claim 12, Grange teaches a razor handle 1 comprising: a body 2 extending in a longitudinal direction between a front end (defined by the end that the release mechanism is located; Figs.  1-2) and a rear part (defined by the end where the trigger 11 is located; Figs. 1-2); a connector 13  by the axis along which the trigger 11 rotates; Figs. 1-2) of the razor handle, relative to the connector 13, to actuate the release mechanism 9. See Figs. 1-10 in Grange.   
          Regarding claim 13, Grange teaches everything noted above including that the release trigger 11 being the rear part of the razor handle and the connector  being located at the front end of the razor handle 1.    
           Regarding claim 14, Grange teaches everything noted above including a cam mechanism (defined by the surface of slide 8 and cam surface 19 of the prongs 9) for converting a rotation of the release trigger 11 about the longitudinal axis, relative to the connector 13, into a motion along the longitudinal axis to actuate the release mechanism.          .  
             Regarding claim 19, Grange teaches everything noted above including a razor comprising: a razor handle 1 according to claim 12, and an exchangeable razor blade cartridge (not shown) connected to the razor handle.               
             Regarding claim 20, Grange teaches everything noted above including that the exchangeable razor blade cartridge includes a head, at least one razor blade, and an interconnecting member for engaging the connector of the razor handle; the head being pivotable about an axis parallel to the at least one razor blade. This is also evident in Motta (4,797,998), Jacobson (4,253,235), and Ferraro et al. (5,953,824). 

             Regarding claim 22, Grange teaches a method for releasing an exchangeable razor blade cartridge (not shown) from a razor handle 1, comprising a step of: rotating a release trigger 11 of the razor handle about a longitudinal axis of the razor handle, and actuating a release mechanism 9 to release the exchangeable razor blade cartridge from the razor handle.   

4.       Claim 12-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ferraro et al. (5,953,824), hereinafter Ferraro. Regarding claim 12, Ferraro teaches a razor handle 80 comprising: a body extending in a longitudinal direction between a front end (where the engagement portions 10a, 10b are located) and a rear part (where the release trigger 90 is located; Figs. 1-3); a connector 12 for connecting an exchangeable razor blade cartridge (not shown) to the razor handle 80; a release mechanism (10a, 10b) for releasing the exchangeable razor blade cartridge from the razor handle 80; and a release trigger 90, the release trigger being rotatable about a longitudinal axis (an axis along the pin 52; Fig. 2) of the razor handle, relative to the connector 12, to actuate the release mechanism. See Figs. 1-7 in Ferraro.   
          Regarding claim 13, Ferraro teaches everything noted above including that the release trigger 90 being the rear part of the razor handle 80 and the connector 12 being located at the front end of the razor handle.   

            Regarding claim 15, Ferraro teaches everything noted above including that  the cam mechanism includes first and second cam surfaces (11 and 15) inclined in opposite directions, the first and second cam surfaces being operable to convert opposite rotational movements of the release trigger into longitudinal movements.  
            Regarding claim 16, Ferraro teaches everything noted above including that the release mechanism (10a, 10b) configured to deflect in response to rotation of the release trigger 90. 
            Regarding claim 17, Ferraro teaches everything noted above including a spring-loaded pusher 20 disposed at the front end of the body.  
            Regarding claim 18, Ferraro teaches everything noted above including that the release mechanism is a fork-shaped ejector (10a, 10b) having two front prongs, and the spring-loaded pusher 20 is located between the two front prongs. See Figs. 2-3 in Ferraro. 

               Regarding claim 19, Ferraro teaches everything noted above including a razor comprising: a razor handle 80 according to claim 12, and an exchangeable razor blade cartridge (not shown) connected to the razor handle.  See col. 3, lines 43-47 in Ferraro. 

              Regarding claim 21, Ferraro teaches everything noted above including that the exchangeable razor blade cartridge is snap-fitted to the razor handle.  
             Regarding claim 22, Ferraro teaches a method for releasing an exchangeable razor blade cartridge from a razor handle 80, comprising a step of: rotating a release trigger 90 of the razor handle 80 about a longitudinal axis of the razor handle, and actuating a release mechanism (10a, 10b) to release the exchangeable razor blade cartridge from the razor handle.   

Claim Rejections - 35 USC § 103

      5.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.       Claim 12-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobson (4,253,235) in view of Jansson (1,848,078). Regarding claim 12, Jacobson teaches a razor handle 4 comprising: a body extending in a longitudinal . 
          Regarding claim 13, Jacobson, in view of Jansson, teaches everything noted above including that the release trigger (21’ in Jansson) being the rear part of the razor handle 10’ and the connector 17’  being located at the front end of the razor handle. See Fig. 4 in Jansson.   

            Regarding claim 15, Jacobson, as modified by Jansson, teaches everything noted above including that the cam mechanism includes first and second cam surfaces (20, 120, Fig. 1 in Jacobson) inclined in opposite directions, the first and second cam surfaces being operable to convert opposite rotational movements of the release trigger into longitudinal movements.  
            Regarding claim 16, Jacobson, as modified by Jansson, teaches everything noted above including that the release mechanism configured to deflect (inwardly or outwardly; Fig. 1 in Jacobson) in response to rotation of the release trigger. 
            Regarding claim 17, Jacobson teaches everything noted above including a spring-loaded pusher (210; Fig. 1 in Jacobson) disposed at the front end of the body. It should be noted that at least the tip of the pusher 210 is located in front end of the body.   
            Regarding claim 18, Jacobson teaches everything noted above including that the release mechanism is a fork-shaped ejector (6, 106) having two front prongs (18, 118; Fig 1 in Jacobson) and the spring-loaded pusher 210 is located between the two front prongs. 

               Regarding claim 20, Jacobson teaches everything noted above including that the exchangeable razor blade cartridge includes a head, at least one razor blade (408; Fig. 1 in Jacobson), and an interconnecting member (420; Fig. 1 in Jacobson) for engaging the connector of the razor handle; the head being pivotable about an axis parallel to the at least one razor blade. See Fig. 1 in Jacobson. 
              Regarding claim 21, Jacobson teaches everything noted above including that the exchangeable razor blade cartridge is snap-fitted to the razor handle.  
             Regarding claim 22, Jacobson, as modified by Jansson, teaches a method for releasing an exchangeable razor blade cartridge (410, Fig. 1 in Jacobson) from a razor handle (4, Fig. 1 in Jacobson), comprising a step of: rotating a release trigger (21’; Fig. 4 in Jansson)  of the razor handle about a longitudinal axis of the razor handle, and actuating a release mechanism (18, 118, 210; Fig. 1 in Jacobson) to release the exchangeable razor blade cartridge from the razor handle.   

Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Kujnl et al. (3,435,521), Olson (5,600,887), and Kaplan (2,582,041) teach a razer 
 handle having a release mechanism. 


            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  February 9, 2021